Office Action Summary
This final office action is responsive to applicant’s amendment of 10 November 2020.  Currently Claims 1-17 are pending and are examined below.   
 
Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant argues:

    PNG
    media_image1.png
    147
    929
    media_image1.png
    Greyscale

The examiner respectfully disagrees.
As noted below the examiner categorizes the abstract idea as a method of organizing human activity.  As shown in Figure 27, the organization of human activity is directed to management of a meeting:
                      
    PNG
    media_image2.png
    307
    858
    media_image2.png
    Greyscale



The applicant argues that the claims as a whole integrate the abstract idea into a practical application.
The examiner respectfully disagrees.
The claims as a whole merely implement the abstract idea of tracking meeting minutes in the manner of apply it without integrating the abstract idea into a practical application.  The generic recitation of a server and the user of terminals communicating over a network merely implement the abstract idea in the manner of apply it.  The claimed invention uses a computer to track meeting action items such as that shown by Figure 27 – this could be done using pencil and paper to manually track action items and write down which attendee is responsible for which action item.

The applicant’s argue that the claimed invention provides a technical improvement.
The examiner respectfully disagrees.
The claimed invention is directed to tracking action items that are determined during a meeting.  This is in the field of management and answers the question of “who has action items and what are the action items that come out of a meeting?” – this is not technical or technological.

The examiner respectfully disagrees.
The examiner notes that MPEP 2106 indicates which types of activity by the courts have held as “well-understood, routine and conventional” activity:

    PNG
    media_image3.png
    139
    564
    media_image3.png
    Greyscale

      
    PNG
    media_image4.png
    153
    551
    media_image4.png
    Greyscale

The applicant’s claims include elements of receiving/transmitting over a network (e.g. using a server), storing data, and electronic recordkeeping (i.e. action items for a meeting).   Accordingly it is res judicata that the elements used to implement the claims are “well-understood, routine and conventional” activity.

In response to the applicant’s amendment, the 112 d rejection and 112 f statement are withdrawn.





    PNG
    media_image5.png
    191
    901
    media_image5.png
    Greyscale

The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In the claims the first information indicates a storage location of image data indicating content of an action item. The second information indicates whether the action item is a main or sub-action item.
In Sundararaman paragraph 34, the action item is stored in association with an image (this is further discussed in paragraphs 49-52 which are short paragraphs describing the types of action item images/recording stored associated with an action item).  These images/recordings are stored in association with the particular action item (this is shown in Figures 6A and 6B).  The fact that images/recordings associated with an action item are stored means that they are stored in association with each other (i.e. an action item has an associated image with it.  This is the claimed storing of first and second information in association with each other.  The fact that the action item is noted 
The applicant appears to be arguing the limitations of Figure 11c which shows:

    PNG
    media_image6.png
    103
    872
    media_image6.png
    Greyscale

	Here the action item is stored with a link to the image data.  The reference relied upon, Sundararaman shows in Figure 6A:
	
    PNG
    media_image7.png
    222
    699
    media_image7.png
    Greyscale

The Links 615 are described as (paragraph 53):

    PNG
    media_image8.png
    140
    520
    media_image8.png
    Greyscale

This is the same stored links as shown in the applicant’s specification.  Accordingly the applicant’s argument is not persuasive.  

The applicant argues:

    PNG
    media_image9.png
    141
    895
    media_image9.png
    Greyscale


The second information (i.e. a sub task) is taught by Rossi.  The teachings of Rossi  suggesswhere a subtask is related to a task suggests that the subtask is stored as indicating relationship to its task (i.e. the second information).  This is shown in Figure 2 of Rossi (see below).

    PNG
    media_image10.png
    206
    532
    media_image10.png
    Greyscale

Here an activity (or task) is shown as having sub action items associated with it (i.e. a hierarchy).  This suggests in combination with Sundararaman that the first and second information is stored in association with each other (i.e. the first information includes the main task with its links and the second information are the subtasks of that main task).
The difference between Sundararaman and the claimed invention is that Sundararaman does not explicitly teach that an action item is broken down into subaction items (i.e. that a task that is assigned) – this is shown by applicant’s Figure 30 (here an action item lists several subtasks).  The idea that a task or action item has subtasks is shown by Figure 2.  This suggests to one of ordinary skill in the art that the information of the first activity (i.e. the task and links as discussed above) is stored with the second information (whether the task is a subtask or main task).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of tracking action items from meetings without significantly more. The claim(s) recite(s):
Receiving and storing action item information
Receiving a request to check the action item(s)
Generating screen data of the action item and transmitting it to the communication terminal.
 These are directed to an abstract idea which is a method of organizing human activity (i.e. alternatively is a mental process or -e.g. providing action items that were assigned during a meeting). This judicial exception is not integrated into a practical application because the use of a computer, network and storage for receiving and processing the data as claimed and displaying a result is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims (See page 36 line 5-17 where the abstract idea can be implemented using generic hardware and software elements).   
The courts have noted that the following regarding what is considered well-understood, routine and conventional activity (see MPEP 2106.)

    PNG
    media_image3.png
    139
    564
    media_image3.png
    Greyscale

     
    PNG
    media_image4.png
    153
    551
    media_image4.png
    Greyscale

The generic recitations of a server, communication terminals and network (e.g. similar to the internet), electronic recordkeeping (i.e. tracking action items from a meeting) and storing and retrieving information as recited by the claims, considered in combination do not integrate the abstract idea into a practical application and do not provide significantly more.  The invention is directed to using generic computer elements in order to track action items developed during a meeting, which is an abstract idea directed to organizing human activity (in the sense that someone could manually take notes of what is occurring during a meeting using pencil and paper and track hierarchical action items and note particular supporting items in the form of URL’s related to those action items – the abstract idea can thus be considered a mental process.)
The dependent claims further limit the abstract idea by reciting: 
Where the data being stored and retrieved is image data indicating the action item (claim 2 –here image data can be broadly construed to merely be a graphical representation, e.g. text, of the action item), 
Where the name of person responsible for the action item is stored and displayed (claim 3), 
Where the due date of the action item is stored and displayed (claim 4 –the fact that “image data” is stored and displayed can be construed to be textual data indicating the date), 
Transmitting and receiving image data (i.e. this is merely implementing the abstract idea in the manner of apply it.  A person could make manual notes about the meeting and then manually distribute them) (claim 5),
A server and a terminal  (claim 6 – This merely implements the abstract idea in the manner of apply it and does not integrate the abstract idea into a practical application nor provide significantly more),
The type of communication terminal being used (claim 7 – the generic recitation of different electronic devices here is merely implementing the abstract idea in the manner of apply it and does not provide a practical application or significantly more.  This is merely confining the abstract idea to a particular technological environment)

  (Claims 8-10 recite similar limitations with generic hardware and software elements for performing the method steps.  These generic limitations similarly fail to integrate the abstract idea steps into a practical application).  The use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more.
Storing data and displaying the name of the responsible person with the action item (e.g. image)  (claim 11 –This is merely using a computer to display a task with the assigned person’s name next to it.),
Storing data and displaying the due date with the action item  (claim 12 –This is merely using a computer to display a task with the due date next to it.),
Transmitting and receiving image data of the action item  (claim 13 –This is merely using a computer to display a task with the due date next to it.),
Displaying data regarding the action item and sub action item  (claim 14 –This is merely using a computer to display a task / subtask.),
Storing/displaying the name of the person responsible for a task  (claim 15 –This is merely using a computer to store/display task information, i.e. who is responsible.),
Storing data and displaying the due date with the action item  (claim 16 –This is merely using a computer to display a task with the due date next to it.),
Transmitting/receiving image data  (claim 17 –This is merely using a computer to transmit/receiving task information, i.e. what is the task.),

The claimed invention is directed to documenting meeting minutes in such a way as to show what action items (i.e. tasks or activities assigned to individuals as a result of the meeting.) are assigned.  This is exemplarily shown in Figure 27:

    PNG
    media_image11.png
    316
    837
    media_image11.png
    Greyscale

While the claimed system uses a computer system to store, retrieve and display this data, this is merely implementing the abstract idea of essentially performing the act of recording these details regarding a meeting (which could be done by a person who attends a meeting and takes notes as to what was assigned, to whom it was assigned and when the assignment is due) in the manner of “apply it” (See the discussion regarding MPEP 2106 regarding computer use deemed by the courts to be routine and conventional).  The claimed invention’s use of a generic server, terminal, storage of data, requesting and receiving this data using a generic computer apparatus does not integrate the abstract idea into a practical application nor provide significantly more (furthermore, Claim 7’s recitation of various types of “communication terminals” is merely confining the abstract idea to a particular technological environment).
Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not provide significantly more, the claimed invention is patent ineligible
under 35 USC 101.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17  are rejected under 35 U.S.C. 103 as being unpatentable over Sundararaman US 2011/0099006 (hereinafter Sundararaman) in view of Rossi US 2006/0069694 (hereinafter Rossi)

	Regarding Claim 1, Sundararaman teaches
1. A sharing support server comprising;
A memory and
circuitry supporting use of a resource that is shared among a plurality of users, the circuitry configured to:
	Figure 2
receive, from a communication terminal via a network, information on an action item generated in an event using the resource, the communication terminal being used in the event;
 paragraph 24:

    PNG
    media_image12.png
    227
    629
    media_image12.png
    Greyscale

See the communication terminal above.
Paragraph 34:

    PNG
    media_image13.png
    284
    638
    media_image13.png
    Greyscale

	Here the resource is used to record the action item.

store, in the memory, first information and second information in association with each other, 
paragraph 53, the information is stored (i.e. recorded).
the first information indicating a storage location of image data indicating content of the action item, and 
paragraph 34 (above), the content indicating the action item.

receive, from the communication terminal via the network, an action item check request;
generate, in response to the action item check request, screen data of the action item, the screen data including the image data representing the content indicated by the first information and data representing the relationship indicated by the second information; and transmit, via the network, the screen data to the communication terminal.
 	 Paragraph 61:
	
    PNG
    media_image14.png
    233
    631
    media_image14.png
    Greyscale

	The sending of the meeting report is an action item check request.  Here the participants going back through the report suggests they are making a request to review the report (this is discussed in paragraph 55).  Note from Figure 2 that the system operates over a network.


Sundararaman does not teach, however Rossi teaches:
the second information indicating whether the action item is a main action item or a sub action item, and  in a case that the action item is the sub action item, a relationship between the sub action item and a corresponding main action item;
Figure 2:

    PNG
    media_image10.png
    206
    532
    media_image10.png
    Greyscale

Figure 8:

    PNG
    media_image15.png
    296
    431
    media_image15.png
    Greyscale

Paragraph 37:

    PNG
    media_image16.png
    361
    494
    media_image16.png
    Greyscale

Here Rossi teaches displaying a hierarchy of action items (i.e. an activity is broken up into action items).


    PNG
    media_image17.png
    297
    509
    media_image17.png
    Greyscale

Rossi further teaches that providing a compact display of the relationship of action item to activity provides the benefit of being able to efficiently display information:

    PNG
    media_image18.png
    188
    501
    media_image18.png
    Greyscale

It would thus have been obvious to one of ordinary skill in the art to have modified the teachings of Sundararaman regarding presenting information directed to action items to have included the teachings of Rossi where the action items are displayed with the higher level task or activity they support because it would have provided the benefit of showing the user’s action item in the context of the larger activity, thus improving the management of the overall activity and further would have also provided the benefit of displaying complex information (such as showing how action items relate to a bigger project or activity) where the user’s device was a handheld device (e.g. a smartphone or pda).

	Regarding Claim 2, Sundararaman teaches storing an action item including image data as discussed above.  Sundararaman
2. The sharing support server according to claim 1,
wherein, in the case that the action item is the sub action item, the circuitry  
	As discussed above, the system of Rossi teaches that information is stored indicating relationship of the action items (see Figure 2 above and see paragraph 26)
generates the screen data so as to include main image data indicating content of the main action item and sub image data indicating content of the sub action item, the sub image data being associated with the main image data in the screen data.
	As discussed above, the system of Rossi shows main and sub-image data indicating content and sub-image data being associated with the main image data.
	The rationale to combine Rossi with Sundararaman is the same as for claim 1 above.  

Regarding Claim 3, Sundararaman teaches
	3. The sharing support server according to claim 2,
wherein, the circuitry is further configured to store, in the memory, a user name of an executor responsible for executing the action item in association with the action item, and
 	paragraph 53:

    PNG
    media_image19.png
    229
    635
    media_image19.png
    Greyscale

the circuitry generates the screen data so as to include information on the user name of the executor, the information being associated with the image data in the screen data
	Figure 5:
	
    PNG
    media_image20.png
    490
    774
    media_image20.png
    Greyscale

	Here the name of the owner (i.e. executor) is associated with the image data.

Regarding Claim 4, Sundararaman teaches
4. The sharing support server according to claim 1,
wherein the circuitry is further configured to store, in the memory, a due date of the action item in association with the action item, and
	paragraph 57:

    PNG
    media_image21.png
    229
    632
    media_image21.png
    Greyscale

the circuitry generates the screen data so as to include information on the due date, the information on the due date being associated with the image data in the screen data.
The generation of a calendar entry which includes the action item is generating information on the due date.  Since the image data is used to generate the action item, the association of the action item with a due date on the calendar meets the limitation of the information of the due date being associated with the image data.

Regarding Claim 5, Sundararaman teaches
5. The sharing support server according to claim 1,
wherein the circuitry is further configured to transmit, to a management server that manages the image data, a request for the image data, using the first information, and receive the image data from the management server.
	Paragraphs 54 and 55, the attendees to the meeting can retrieve their action item data (which includes the image data).  This is provided by a server as shown in Figure 3 (see #342 and #348).

Regarding Claim 6, Sundararaman teaches
6. A sharing system, comprising:
the sharing support server according to claim 1; and
the communication terminal, wherein the communication terminal is configured to display the screen data transmitted from the sharing support server.
	Figure 3 (see #342 and #348) is a sharing support server (note #348 collaboration server).  Figure 1 #110 which shows a communication terminal.

Regarding Claim 7, Sundararaman teaches
7. The sharing system according to claim 6,
wherein the communication terminal includes one of an electronic whiteboard, a
videoconference terminal, and a car navigation device.
	
    PNG
    media_image22.png
    125
    513
    media_image22.png
    Greyscale

            
    PNG
    media_image23.png
    601
    1085
    media_image23.png
    Greyscale

	Figure 2:

 	Claims 8-10 recite limitations similar to those addressed by the rejection of claims 1-7 above, and are therefore rejected under the same rationale.
	Furthermore regarding claim 10, Sundararaman teaches software for performing the method steps (see paragraph 64)
	
    PNG
    media_image24.png
    230
    626
    media_image24.png
    Greyscale


Regarding Claim 11, Sundararaman teaches
Claim 11 (New): The sharing support method according to claim 9, further
comprising:
storing, in the memory, a user name, of an executor responsible for executing the action item, in association with the action item; and
Figure 5:

    PNG
    media_image25.png
    355
    502
    media_image25.png
    Greyscale


generating the screen data so as to include information on the user name of the executor, the information being associated with the image data in the screen data.
See Figure 5 above, the screen data shows the user name associated with the image data as per above.

Regarding Claim 12, Sundararaman teaches
Claim 12 (New): The sharing support method according to claim 8, further
comprising:
storing, in the memory, a due date of the action item in association with the action item; and
paragraph 39:

    PNG
    media_image26.png
    132
    509
    media_image26.png
    Greyscale

generating the screen data so as to include information on the due date, the information on the due date being associated with the image data in the screen data.
Paragraph 57

    PNG
    media_image27.png
    113
    500
    media_image27.png
    Greyscale


Regarding Claim 13, Sundararaman teaches
Claim 13 (New): The sharing support method according to claim 8, further
comprising:
transmitting, to a management server that manages the image data, a request for the image data, using the first information; and
paragraph 57:

    PNG
    media_image28.png
    111
    492
    media_image28.png
    Greyscale

The calendar application here includes the data shown on Figure 5 (i.e. the generated report 600 discussed in paragraph 53).  Thus the integration in the calendar application means that the calendar application requests the image data from the server (see the structure in Figure 3 regarding the server for tracking this).
receiving the image data from the management server.
The server provides the image data from the generated report to the calendar application.

Regarding Claim 14, Sundararaman teaches
Claim 14 (New): The non-transitory recording medium according to claim 10,
wherein the method further comprises:
in a case that the action item is the sub action item, generating the screen data so as to include main image data indicating content of the main action item and sub image data indicating content of the sub action item, the sub image data being associated with the main image data in the screen data.
Figure 5:

    PNG
    media_image29.png
    499
    805
    media_image29.png
    Greyscale

Here the image data indicates content of the sub action item.  Since as discussed above Rossi teaches where a task or activity includes subtasks or subactivity (see Rossi Figures 2 and 6).  The rationale is the same as discussed above, namely it would provide the benefit of helping meeting participants organize their assigned tasks when those tasks were organized according to a hierarchy (for example if a participant had 3 assigned tasks but one of the tasks had to be completed before the other two, then the combination of Rossi and Sundararaman would provide the ability to help them organize their work from the meeting, thus resulting in improved productivity as an outcome from the meeting).

Claims 15-17 recite similar limitations to those addressed in the rejection of claims 11-13 and are therefore rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

13 January 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623